                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

TOMMY GRIFFIN                                             PETITIONER
VS.                               CIVIL ACTION NO. 3:16CV261TSL-RHW
WARDEN B. MOSLEY                                          RESPONDENT

                                 ORDER

      This cause is before the court on the report and recommendation

of Magistrate Judge Robert H. Walker entered on October 30, 2018,

recommending that Griffin’s § 2241 petition be dismissed.

Petitioner Tommy Griffin has not filed an objection and the time for

doing so has expired.    Having reviewed the report and

recommendation, the court concludes that the report and

recommendation is well taken and hereby adopts, as its own opinion,

the magistrate judge’s report and recommendation.

      Based on the foregoing, it is ordered that the report

and recommendation of United States Magistrate Robert H. Walker

entered on October 30, 2018, be, and the same is hereby, adopted as

the finding of this court.   Accordingly, it is ordered that the

petition is dismissed.

      A separate judgment will be entered in accordance with Rule 58

of the Federal Rules of Civil Procedure.

      SO ORDERED this 10th day of December, 2018.



                         /s/ Tom S. Lee______________
                         UNITED STATES DISTRICT JUDGE
